Per Curiam.
On a rule for new trial allowed to the defendant in this case these reasons are urged for making the rule absolute— (1) that the verdict is contrary to the weight of the evidence; (2) that the verdict is excessive; (3) that there was error in the admission and rejection of evidence, and (4) that the pleadings in the ease were permitted to be delivered to the ;wry-
Our examination of the evidence and the rulings at the trial satisfy us that all of these reasons are without merit except the second. The verdict of $5,200 we think is excessive. If the plaintiff will accept the sum of $3,500 in satisfaction of the award the rule will be discharged, otherwise the rule will be made absolute.